Exhibit 10.11

 

STR HOLDINGS, INC.
2009 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT (the “Award Agreement”) is made effective as of October 1, 2012
(the “Date of Grant”) between STR Holdings, Inc., a Delaware corporation (with
any successor, the “Company”), and Joseph Radziewicz (the “Participant”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the STR Holdings, Inc. 2009 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Award Agreement.  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Grant of the Option.  The Company hereby grants to the
Participant the right and option (the “Option”) to purchase, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of one hundred
thousand (100,000) Shares, subject to adjustment as set forth in the Plan.  The
Option is intended to be a nonqualified stock option, and is not intended to be
treated as an option that complies with Section 422 of the Internal Revenue Code
of 1986, as amended.

 

2.             Option Price.  The purchase price of the Shares subject to the
Option shall be $3.10 per Share (the “Option Price”), subject to adjustment as
set forth in the Plan.

 

3.             Vesting  Subject to the Participant’s continued Service on each
vesting date, the Option shall vest (subject to accelerated vesting set forth in
Sections 4 or 5 below) on each anniversary of the Date of Grant as follows:
(i) twenty five (25%) of the Shares shall vest on the first anniversary of the
Date of Grant; (ii) twenty five (25%) of the Shares shall vest on the second
anniversary of the Date of Grant; and (iii) fifty (50%) of the Shares shall vest
on the third anniversary of the Date of Grant.

 

At any time, the portion of the Option which has become vested is hereinafter
referred to as the “Vested Portion.”  The Vested Portion of the Option shall
remain exercisable for the period set forth in Section 6.

 

4.             Change of Control.  Upon the occurrence of a Change of Control,
any outstanding portion of the Option, to the extent not previously cancelled or
forfeited, that is not (i) assumed by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its parent
or (ii) substituted by the surviving company or corporation or its parent with a
stock option with substantially the same terms as the Option, shall, to the
extent unvested, immediately vest in full, so long as the Participant’s Service
has not been

 

--------------------------------------------------------------------------------


 

terminated before the commencement of the Change of Control Period (as
hereinafter defined).  For purposes of this Section 4, (x) the Option shall not
be considered assumed if following any such assumption (or proposed assumption)
the shares of stock underlying the Option are not (or would not be) publicly
traded on the New York Stock Exchange (“NYSE”), NASDAQ or another established
securities market and (y) substitution of the Option with a stock option to
purchase shares of stock which are not publicly traded on the NYSE, NASDAQ or
another established securities market will result in a failure of the Option to
be considered substituted with a stock option with substantially similar terms.

 

5.             Forfeiture.

 

(a)           If the Participant’s Service is terminated by the Participant for
Good Reason or by the Company without Cause, the unvested portion of the Option,
to the extent not previously cancelled or forfeited, that would have vested had
the Participant been employed for an additional twelve (12) months from the date
of termination of employment shall vest immediately upon such date of
termination; provided however, in the event that the Participant’s Service is
terminated by the Participant for Good Reason or by the Company without Cause,
during the Change of Control Period (as hereinafter defined), the unvested
portion of the Option to the extent not previously cancelled or forfeited, shall
vest immediately upon such date of termination.  Thereafter, the Option shall,
to the extent not then vested, be cancelled by the Company without consideration
and the Vested Portion of the Option shall remain exercisable for the period set
forth in Section 6.

 

(b)           If the Participant’s Service is terminated for any reason other
than pursuant to clause 5(a) above, the Option shall, to the extent not then
vested, be cancelled by the Company without consideration and the Vested Portion
of the Option shall remain exercisable for the period set forth in Section 6.

 

6.             Exercise of Option.

 

(a)           Period of Exercise.  Subject to the provisions of the Plan and
this Award Agreement, the Participant may exercise all or any part of the Vested
Portion of the Option at any time prior to the earliest to occur of:

 

(i)            the tenth anniversary of the Date of Grant;

 

(ii)           the date that is ninety (90) days following termination of the
Participant’s Service for any reason other than death, Permanent Disability or
Cause;

 

(iii)          the date that is one (1) year following termination of the
Participant’s Service due to death or Permanent Disability;

 

(iv)          the date of termination of the Participant’s Service due to Cause.

 

(b)           Method of Exercise.

 

(i)            Subject to Section 4, the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that the Option may be exercised with respect to
whole Shares only.  Such notice shall specify the number of Shares for which the
Option is being exercised and

 

2

--------------------------------------------------------------------------------


 

shall be accompanied by payment in full of the Option Price.  In the event the
Option is being exercised by the Participant’s representative, the notice shall
be accompanied by proof (satisfactory to the Committee) of the representative’s
right to exercise the Option.  The payment of the Option Price may be made at
the election of the Participant (A) in cash or its equivalent (e.g., by
cashier’s check), (B) to the extent permitted by the Committee, in Shares having
a Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee, (C) partly in cash and, to the extent permitted by the Committee,
partly in such Shares, (D) by reducing the number of Shares otherwise
deliverable upon the exercise of the Option by the number of Shares having a
Fair Market Value equal to the Option Price, or (E) if there is a public market
for the Shares at such time, subject to such requirements as may be imposed by
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the Shares being purchased.  The Committee may prescribe any
other method of payment that it determines to be consistent with applicable
law.  Neither the Participant nor the Participant’s representative shall have
any rights to dividends or other rights of a stockholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions imposed by the Committee pursuant to the Plan.

 

(ii)           Notwithstanding any other provision of the Plan or this Award
Agreement to the contrary, the Option may not be exercised prior to the
completion of any registration or qualification of the Option or the Shares
under applicable securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

 

(iii)          Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares.  However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.

 

(iv)          In the event of the Participant’s death, the Vested Portion of the
Option shall remain exercisable during the period set forth in Section 6 by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Award Agreement shall pass by will or by the
laws of descent and distribution as the case may be.  Any heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

 

7.             No Right to Continued Service.  The granting of the Option
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

 

8.             Securities Laws/Legend on Certificates.  The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the

 

3

--------------------------------------------------------------------------------


 

Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded.  If the Company deems it necessary to ensure that the issuance
of securities under the Plan is not required to be registered under any
applicable securities laws, each Participant to whom such security would be
issued shall deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may deem necessary
which satisfies such requirements. The certificates representing the Shares
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem reasonably advisable, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

9.             Transferability.  The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. 
No such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof. 
During the Participant’s lifetime, the Option is exercisable only by the
Participant.

 

10.          Adjustment of Option.  Adjustments to the Option (or any of the
Shares underlying the Option) shall be made in accordance with the terms of the
Plan.

 

11.          Definitions.  For purposes of this Award Agreement:

 

“Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company or any of its Subsidiaries, if applicable, and
otherwise shall mean (i) the Participant’s failure or refusal to follow the
reasonable instructions of the Participant’s supervisor (or for the CEO, the
Company’s Board of Directors)  (other than due to the Participant’s Permanent
Disability), which failure or refusal is not cured within thirty (30) days
following written notice; (ii) the Participant’s conviction of a felony or of a
misdemeanor if such misdemeanor involves moral turpitude or misrepresentation,
including  a plea of guilty or nolo contendere; (iii) the Participant’s unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s or any of its Subsidiaries’ premises; (iv) the Participant’s
commission of any act of fraud, embezzlement, misappropriation of funds,
intentional misrepresentation, breach of fiduciary duty or other act of
dishonesty materially detrimental  to the Company or any of its Subsidiaries; or
(v) the Participant’s intentional wrongful act or gross negligence that has a
materially detrimental effect on the Company or its Subsidiaries.

 

“Change of Control Period” shall mean the period commencing ninety (90) days
prior to the execution of any definitive purchase and sale, merger or other
acquisition agreement resulting in a Change of Control through the first
anniversary following the closing of such Change of Control, or, in the case of
any other type of Change of Control, the period of one (1) year beginning on the
date of the occurrence of such Change of Control through the first anniversary
thereof.

 

4

--------------------------------------------------------------------------------


 

“Good Reason” for termination by the Participant of the Participant’s Service
shall have the meaning set forth in the Participant’s employment agreement with
the Company or any of its Subsidiaries, if applicable, and otherwise shall mean
the occurrence (without the Participant’s express written consent), of any one
of the following acts by the Company, or failures by the Company to act.  As set
forth below, subsection (i) contains the elements of Good Reason, and subsection
(ii) sets forth certain terms and conditions applicable to termination by the
Participant for Good Reason;

 

(i)                                     (A)          A material diminution in
the nature or status of the Participant’s responsibilities from those in effect
immediately prior to such diminution resulting from, among other things, (1) the
assignment to the Participant of any duties inconsistent with the Participant’s
duties and the Participant’s position, immediately prior to such assignment, or
(2) during the Change of Control Period, the failure of the Company to ensure
that the Participant maintains substantially the same duties and position during
such period, with the Company and each other entity that may then be a direct or
indirect parent of the Company owning directly or indirectly a majority of the
outstanding capital stock of the Company, as the Participant was assigned or
held immediately prior to the Change of Control Period;

 

(B)                               A material reduction by the Company, during
the period of one (1) year immediately prior to the date of the Participant’s
termination of Service, in either or both of (1) the Participant’s annual base
salary; or (2) the target bonus percentage set forth in the Company’s management
incentive plan, in each case as in effect on the date of this Award Agreement or
as the same may be increased from time to time;

 

(C)                               The relocation of the Participant’s principal
place of Service to a location more than fifty (50) miles from the Participant’s
principal place of employment immediately prior to such relocation or the
Company’s requiring the Participant to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s business travel obligations immediately prior thereto;

 

(D)                               The failure by the Company to pay to the
Participant any portion of the Participant’s current compensation, or to pay to
the Participant any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within thirty (30) days of the
date such compensation is due;

 

5

--------------------------------------------------------------------------------


 

(E)                                The failure by the Company to continue in
effect any material compensation plan in which the Participant participates
immediately prior to such failure which is material to the Participant’s total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Participant’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount or timing of payment of benefits provided and the level
of the Participant’s participation relative to other participants, as existed
immediately prior to such failure;

 

(F)                                 The failure by the Company to continue to
provide the Participant with benefits substantially similar to those enjoyed by
the Participant under any of the Company’s benefit plans, including without
limitation, life insurance, health and accident, or disability plans in which
the Participant was participating immediately prior to such failure, the taking
of any other action by the Company which would directly or indirectly materially
reduce any of such benefits or deprive the Participant of any material fringe
benefit enjoyed by the Participant immediately prior to such action, or the
failure by the Company to provide the Participant with the number of paid
vacation days to which the Participant is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of such failure; or

 

(G)                               Any material breach by the Company of the
Participant’s employment agreement with the Company or any of its Subsidiaries.

 

(ii)                                  (A)          For purposes of this Award
Agreement, any purported termination of the Participant’s Service which is not
effected pursuant to a written notice of termination indicating the specific
termination provision relied upon (e.g., Cause, death, etc.) and setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such a termination shall not be effective.

 

(B)                               The Participant’s right to terminate the
Participant’s Service for Good Reason shall not be affected by the Participant’s
incapacity due to physical or mental illness.

 

(C)                               For purposes of any determination regarding
the existence of Good Reason, any claim by the Participant that Good Reason
exists shall be presumed to be correct unless the Company

 

6

--------------------------------------------------------------------------------


 

establishes to the Board by clear and convincing evidence that Good Reason does
not exist.

 

(D)                               Notwithstanding any provision of this
definition of Good Reason to the contrary, none of the foregoing provisions of
this definition of Good Reason shall constitute Good Reason unless (1) no later
than ninety (90) days following the occurrence of any of the events set forth in
subsection (i) of this definition of Good Reason above, the Participant provides
written notice to the Company of such event containing a description thereof and
stating the subsection of subsection (i) of this definition of Good Reason above
under which such event constitutes Good Reason (the “Good Reason Notice”) and
the Company shall not have cured such event within thirty (30) days following
its receipt of such notice, and (2) no later than one hundred eighty (180) days,
but no earlier than thirty (30) days, following the Company’s receipt of such
Good Reason Notice, the Participant gives the Company written notice of the
Participant’s intent to terminate Service due to the occurrence of the event
constituting Good Reason described in such Good Reason Notice.

 

“Permanent Disability” shall have the meaning set forth in the Participant’s
employment agreement with the Company or its Affiliates, if any, or if the
Participant is not a party to an employment agreement with a definition of
“Permanent Disability,” then “Permanent Disability” means any physical or mental
disability rendering the Participant unable to perform his or her duties for a
period of at least one hundred twenty (120) days out of any twelve (12) month
period, as determined by a doctor approved by the Company.

 

“Share” means a share of common stock of the Company or such other class or kind
of shares or other securities resulting from the application of Section 12.1 of
the Plan.

 

12.          Withholding.  The Participant may be required to pay to the Company
or any Affiliate and the Company shall have the right and is hereby authorized
to withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

 

13.          Notices. Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid.  A
notice shall be addressed to the Company, Attention: Secretary, at its principal
executive office and to the Participant at the address that he or she most
recently provided to the Company.

 

14.          Entire Agreement.  This Award Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

7

--------------------------------------------------------------------------------


 

15.          Waiver.  No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

16.          Successors and Assigns.  The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and agreed in writing to be joined herein and be bound by the terms hereof.

 

17.          Choice of Law; Jurisdiction; Waiver of Jury Trial.  THIS AWARD
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.

 

SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE.  BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.

 

18.          Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference (subject to the limitation set forth in Section 19).  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  The Participant has had the opportunity to retain counsel,
and has read carefully, and understands, the provisions of the Plan and the
Award Agreement.

 

19.          Amendment.  The Committee may amend or alter this Award Agreement
and the Option granted hereunder at any time; provided that, subject to Articles
11, 12 and 13 of the Plan, no such amendment or alteration shall be made without
the consent of the Participant if such action would materially diminish any of
the rights of the Participant under this Award Agreement or with respect to the
Option.

 

20.          Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

8

--------------------------------------------------------------------------------


 

21.          Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

 

STR HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Robert S. Yorgensen

 

 

Title:

President and Chief Executive Officer

 

 

Agreed and acknowledged as
of the date first above written:

 

 

 

 

 

 

 

Joseph Radziewicz

 

 

--------------------------------------------------------------------------------